Moore, J.
The judgment in this case is obviously erroneous. The suit was brought on the individual note of the husband, J. Fan-. There are no facts alleged in the petition making the wife in any manner responsible for the debt. That the title to the land in consideration of which the note was given by the husband Was executed to the wife does not justify a personal judgment against her for the amount due upon the note. (Lynch v. Bikes, 21 Tex., 229.) The judgment by default was tantamount to a decree pro confesso, (Ricks v. Pinson, 21 Tex., 507, and cases therein cited,) and authorized a decree, against the wife, for the sale of the land in consideration of which the note was given. *97She held the land subject to the vendor’s lien for the purchase money, but was in no other manner responsible for the debt. The judgment against her was in tills respect improper, and must therefore he reversed and reformed.
Reversed and reformed.